           Case: 18-1436 Document
Case 1:14-cv-00339-RGA     Document:
                                  13043Filed
                                           Page: 1 Filed:
                                             12/19/18 Page12/19/2018
                                                           1 of 2 PageID #: 6979




                   NOTE: This disposition is nonprecedential.


              United States Court of Appeals
                  for the Federal Circuit
                            ______________________

               VEHICLE INTERFACE TECHNOLOGIES LLC,
                           Plaintiff-Appellee

                                       v.

              JAGUAR LAND ROVER NORTH AMERICA LLC,
                         Defendant-Appellant

                            ______________________

                               2018-1436, -1437
                            ______________________


                Appeals from the United States District Court for the
            District of Delaware in No. 1:12-cv-01285-RGA, 1:14-cv-
            00339-RGA, Judge Richard G. Andrews.

                            ______________________

                                ON MOTION
                            ______________________

                                   ORDER
                Upon consideration of the parties’ joint motion to
            voluntarily dismiss these appeals from Vehicle Interface
            Technologies v. Jaguar Land Rover North Am., Nos. 1:12-
            cv-01285-RGA and 1:14-cv-00339-RGA (D. Del.),
           Case: 18-1436 Document
Case 1:14-cv-00339-RGA     Document:
                                  13043Filed
                                           Page: 2 Filed:
                                             12/19/18 Page12/19/2018
                                                           2 of 2 PageID #: 6980




            2   VEHICLE INTERFACE TECHNOLOGIES      v. JAGUAR LAND ROVER
            NORTH AM.


                 IT IS ORDERED THAT:
                 (1) The motion is granted.
                 (2) Each side shall bear its own costs.


                                              FOR THE COURT


            December 19, 2018                 /s/ Peter R. Marksteiner
                 Date                         Peter R. Marksteiner
                                              Clerk of Court



            ISSUED AS A MANDATE: December 19, 2018


            m2
